DETAILED ACTION
Amendment received on February 16, 2021 has been acknowledged. Claims 1-5, 7 and 14-16 have been amended and entered. Therefore, claims 1-20 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s amendments are sufficient to overcome prior art references.
Response to Arguments
Applicant’s arguments, see Remarks, filed February 16, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-20 has been withdrawn. 

Reasons for Allowance
The most remarkable prior arts on record are to Carroll et al., U.S. Patent Application Publication 2014/0136348 and Havas U.S. Patent Application Publication 2013/0317921. 
Carroll et al. is directed to a system for enabling the remote ordering of products, primarily for use in a multi-vendor system, is disclosed. Orders are placed remotely, such as through wireless devices connected to a central server. The central server, in turn, is in communication (wireless or otherwise) with a server located at one or more venues within the organization operating the system. The one or more venues provide products or services available for ordering through the system. Where multiple venues are involved, the system is designed to handle differences in the product or service availability at those different venues, and provides for an ability to make corrections to orders that may be or may become necessary on account of those differences. The system provides for multiple options through which users can pay for and receive orders, and also provides methods for synchronizing the remote ordering system with pre-existing, conventional methods of ordering and product/service order fulfillment. Carroll et al., Abstract. 
Havas is directed to a method for submitting a food order remotely includes: generating a graphical icon representative of a food item and a customization option for the food item selected by a customer; associating the icon with a payment option; associating the icon with a store location to fulfill the food item; displaying the icon on a display of a mobile computing device; and, in response to receiving a selection of the icon, submitting a food order including the food item, the customization option, and the payment option to the store location. Havas, Abstract. 
Carroll et al., nor Havas teach the limitations of the claimed invention, a remote computing system comprising a second hardware processor configured to: 

detect an error from the output; 
determine that the error is recoverable; generate, from the first data, first modified data to address the error; and 
generate the order object based at least partly on the first modified data; and make the order object available to a point of sale system. Moreover, none of the prior art of record remedies the deficiencies found in Carroll et al., and Havas or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung et al. U.S. Patent Application Publication 2016/006236 discusses a mobile terminal and control method thereof.
Tsao U.S. Patent # 10,650,437 discusses a user interface generation for transacting goods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106.  The examiner can normally be reached on M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687